EMPLOYMENT SECURITY COMMISSION — EMPLOYMENT AGENCY Employment as a placement counsellor by the Oklahoma State Employment Security Commission for at least one (1) year would satisfy the requirements set forth in 40 O.S. 53 [40-53](b) (1974).  The Attorney General is in receipt of your letter wherein you ask essentially the following question: May employment with the Oklahoma State Employment Security Commission as a placement counsellor qualify a person for a license to operate a private employment agency within the requirements of 40 O.S. 53 [40-53](b) (1974)? Title 40 O.S. 53 [40-53](b) (1974) states as follows: "(b) Every applicant for a license shall have been a resident of the State of Oklahoma for at least one (1) year immediately preceding the filing of such application, and shall have had at least one (1) year of experience as a placement counsellor in a licensed employment agency either within or without the state. In the case of corporation applicants, at least one of the incorporators and one of the principal officers thereof, together with the person who is to be responsible for the general management of the office shall meet the above requirements as to Oklahoma residence and experience." As can be seen from the emphasized portion of the above statute, the Legislature has required one (1) year's experience as a placement counsellor in a "licensed employment agency".  Title 40 O.S. 222 [40-222] (1971), states in part as follows: "The Oklahoma State employment service is hereby established in ' the Employment Security Division of the Commission. The Commission, in the conduct of such service, shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this Act. . . ." It can be seen from this statute that the Oklahoma State employment service is established as a part of the Employment Security Division of the Oklahoma State Employment Security Commission.  The apparent intent of the Legislature in enacting the experience requirements in Section 40 O.S. 53 [40-53](b), supra, was to ensure experience in a lawful placement agency as a prerequisite to qualifying for a license. The employment service provided by the Oklahoma State Employment Security Commission is not a "licensed employment agency" insofar as the state would not be required to license itself to operate such an enterprise. However, if a person has been employed by the Oklahoma State Employment Security Commission as a placement counsellor in its employment service activities, it would appear that this would satisfy the intent of the Legislature for the experience requirement indicated by Section 40 O.S. 53 [40-53](b), supra.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that employment as a placement counsellor by the Oklahoma State Employment Security Commission for at least one (1) year would satisfy the requirements set forth in 40 O.S. 53 [40-53](b) (1974).  (James H. Gray)